Citation Nr: 0611847	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  95-34 181	)	DATE9065
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim for service connection for a 
psychiatric disorder secondary to service-connected shell 
fragment wounds.

2.  Entitlement to an increased rating for residuals of a 
penetrating shell fragment wound of the neck, left lateral 
aspect and supraclavicular area, with foreign body retention 
in muscle group (MG) XXII and degenerative changes, currently 
assigned a 20 percent rating.

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left shoulder and scapular area, MG IV 
greater than 10 percent prior to February 28, 2000.

4.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left shoulder and scapular area, MG IV, 
currently assigned a 20 percent rating.

5.  Whether disability rating of the residuals of SFW of the 
left shoulder must include injury of left MGs I and II and 
residuals of left brachial plexus trauma.

6.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left anterior chest wall with 
foreign body retention, MG XXI, currently assigned a 
10 percent rating.

7.  Entitlement to an increased rating for residuals of a 
penetrating shrapnel wound of the left lower extremity with 
foreign body retention in the knee and leg, MG XI, currently 
assigned a 10 percent rating, including whether the shell 
fragment wounds of the knee and leg actually comprise 
separate injuries of different muscle groups.

8.  Entitlement to an increased rating for residuals of a 
penetrating shell fragment wound of the left occipital scalp 
with foreign body, MG XXIII, currently assigned a 10 percent 
rating.

9.  Whether penetrating shell fragment wound of the left 
occipital scalp should be rated as a scar with pain and 
disfigurement.

10.  Entitlement to an increased rating for residuals of a 
penetrating shrapnel wound of the left flank and iliac crest 
with foreign body retention, MG XIX, currently assigned a 
10 percent rating.

11.  Entitlement to increased ratings for painful scars of 
the left supraclavicular area as residual of shrapnel wound, 
currently assigned a 10 percent rating, including whether 
separate ratings are warranted for pain, disfigurement, and 
limitation of motion.

12.  Whether separate ratings are warranted for disfiguring 
and for motion-limiting scars of the neck.

13.  Entitlement to an increased rating for a painful scar of 
the left posterior arm as a residual of shrapnel wound, 
currently assigned a 10 percent rating.

14.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

15.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1951 to March 
1953.  This appeal is from an April 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The RO amended its determinations in an April 2003 rating 
decision to include suprascapular and left posterior arm 
scars among the residuals of the veteran's shell fragment 
wounds.  This is akin to finding the service-connected 
residuals of a knee injury are ratable as more than one 
disability.  See, e.g., VAOPGCPREC 23-97.  Whereas the 
veteran's claim is for increased ratings for the residuals of 
his multiple shell fragment wounds, the Board of Veterans' 
Appeals (Board) took jurisdiction over the scar issues with 
its December 2003 remand.

The issues of entitlement to (1) separate rating of the 
residuals of SFW of the left shoulder for injury of (a) left 
MG I, and (b) Left MG II, and (c) residuals of neurological 
injury of the left brachial plexus; (2) increased rating of a 
SFW of the left anterior chest wall, MG XXI; (3) increased 
rating of residuals of a penetrating shrapnel wound of the 
left lower extremity with foreign body retention in the knee 
and leg, MG XI, including whether the shell fragment wounds 
of the knee and leg should be separately rated as injuries of 
MG XI (gastrocnemius) and MG XIV (quadriceps); (4) separate 
rating of a scar of the occipital scalp for pain and 
disfigurement; (5) separate ratings of scars of the left 
supraclavicular area for disfigurement and limitation of 
motion of the neck; (6) separate ratings of the scar of the 
left posterior arm for limitation of motion of the arm; (7) 
TDIU or to pension; are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied a claim of entitlement to service 
connection for a psychiatric disorder in June 1983

2.  The evidence submitted subsequent to the June 1983 
decision was not previously submitted to agency decision 
makers, but it does not bear directly and substantially upon 
the matter under consideration, and by itself or in 
combination with the evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran has a psychiatric disorder that his service-
connected disabilities did not cause and do not aggravate.

4.  The veteran has severe residuals of shell fragment wounds 
of the left neck, MG XXII, with degenerative changes of the 
cervical spine.

5.  The veteran had a severe shell fragment wound of the left 
(nondominant) shoulder with compound comminuted fracture of 
the scapula in September 1952 and has had severe residuals of 
shell fragment wounds of MG IV of the left shoulder and 
scapular region ever since.

6.  The veteran is rated 20 percent disabled by shell 
fragment wounds of MG IV of the left shoulder, the highest 
rating authorized by the VA schedule for rating disabilities 
for severe muscle injury of nondominant MG IV.

7.  The veteran does not have signs and symptoms of more than 
slight muscle injury associated with shell fragment wound of 
the MG XXIII of the left occipital scalp with foreign body 
retention.

8.  The veteran does not have signs and symptoms of more than 
slight muscle injury of the left flank and iliac crest with 
foreign body retention, MG XIX.

9.  The veteran's painful supraclavicular scar is rated at 
the maximum rating authorized by the VA schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7804 (1994 & 2005).

10.  The veteran's painful posterior left arm scar is rated 
at the maximum rating authorized by the VA schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Code 7804 (1994 & 2005).


CONCLUSIONS OF LAW

1.  Secondary service connection for a psychiatric disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 5108, 7103(a), 
7104(b) (West 2002); 38 C.F.R. §§ 3.310(a) (2005), 3.156 
(2002).

2.  The schedular criteria for a 30 percent rating for 
residuals of shell fragment wounds of the left neck, MG XXII, 
with degenerative changes of the cervical spine are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.54, 4.73, 
Diagnostic Code 5322 (1994); 4.56(c), 4.73, Diagnostic Code 
5322 (2005).

3.  The schedular criteria for a 20 percent rating for 
residuals of a shrapnel wound of the left shoulder and 
scapular area, MG IV, are and have been met since March 19, 
1993.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.49-.54, 
4.56, 4.73, Diagnostic Code 5304 (1994).  4.56, 4.73, 
Diagnostic Code 5304 (2005).

4.  A schedular rating greater than 20 percent for residuals 
of a shrapnel wound of MG IV is not provided by law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5304 (1994 & 2005).

5.  The schedular criteria for a rating greater than 10 
percent for shell fragment wound of MG XXIII of the left 
occipital scalp with foreign body retention are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.4.41, 4.47, 4.49, 4.50, 4.49-.54, 4.56, 4.73, Diagnostic 
Code 5323 (1994); 4.56, 4.73, Diagnostic Code 5323 (2005).

6.  The schedular criteria for a rating greater than 10 
percent for penetrating shrapnel wound of the left flank and 
iliac crest with foreign body retention, MG XIX, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.4.41, 4.47, 4.49, 4.50, 4.49-.54, 4.56, 4.73, 
Diagnostic Code 5319 (1994); 4.56, 4.73, Diagnostic Code 5319 
(2005).

7.  A schedular rating greater than 10 percent is not 
authorized for painful scars of the left supraclavicular 
area.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1994 & 2005).

8.  A schedular rating greater than 10 percent is not 
authorized for a painful scar of the left posterior arm.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1994 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Secondary Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

 "Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2005).  A service-
connected disease or injury need not be the sole cause of the 
secondary disability.  The secondary disability may result 
from the aggravation by a service-connected disability of a 
condition it did not cause.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board denied a claim for secondary service connection in 
June 1983.  That decision is final.  38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2002).  The claim may 
not be reopened and allowed unless new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108 (West 2002).  
This claim to reopen was already pending on the effective 
date of the most recent amendment of the definition of "new 
and material evidence," 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2002).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1983 is of 
concern for the purpose of reopening the claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

It is clear from the outpatient psychiatric records that the 
veteran sincerely attributes his anxiety and depressive 
disorders to his injuries in service.  His reports of 
nightmares of unspecified content and of recollections of 
combat, noted in a March 2003 outpatient mental health clinic 
record and other outpatient psychiatric records, are 
credible, but they are not new.  In June 1981, the veteran 
reported his nightmares were of war and battle.  The veteran 
is not competent to determine the etiology of a medical 
condition; consequently his medical opinion cannot be 
material evidence.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).

VA compensation examinations of the veteran in December 1995 
and February 2000 both determined there is no relationship 
between the veteran's military experience or injuries and his 
psychiatric illness.  Although this is new evidence, it is 
adverse to his claim.  Adverse evidence is not material 
evidence to reopen a claim.  Villalobos v. Principi, 3 Vet. 
App. 450 (1992).  In the absence of new and material 
evidence, the claim for secondary service connection for a 
psychiatric disorder may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2002).

Whereas the Board's June 1983 decision predated the holding 
in Allen, 7 Vet. App. 439, it is not final as to the question 
whether the veteran is entitled to secondary service 
connection and compensation for any increment of psychiatric 
disability that constitutes the aggravating effect of the 
service-connected injuries on his psychiatric illness.  There 
is no evidence that the veteran's service-connected injuries 
have aggravated the severity of the veteran's psychiatric 
disability.  Consequently, considered de novo, secondary 
service connection for psychiatric disability due to 
aggravation of psychiatric illness by service-connected 
injuries is not warranted.  38 C.F.R. § 3.310(a) (2005); 
Allen, 7 Vet. App. 439.



II.  Increased Ratings

As a preliminary matter, development of the veteran's claim 
has suffered from inadequate examinations that have not 
assessed his shell fragment wounds and their residuals in 
reference to their entire recorded history or taken 
appropriate consultation with the contemporaneous service 
records of his injuries and their immediate treatment.  See 
38 C.F.R. § 4.49 (1994).  The consequence has been incomplete 
reports.  The veteran cannot be returned to a prior time to 
amend the report of that past date.  The muscle penetrations, 
missing musculature and scars identified in the several 
examinations performed during the 13 years this claim has 
been pending, some for the first time as recently as May 
2005, must be presumed to have been present continuously.

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Shell Fragment Muscle Injuries

In the original rating of the veteran's injuries, VA 
denominated certain of the injuries as shell fragment wounds, 
others as shrapnel wounds.  These are not technical 
distinctions with any bearing on the disability rating.  This 
discussion refers to them all as shell fragment wounds for 
convenience.  All muscle injuries were sustained in a single 
incident in combat in September 1952 when the veteran was hit 
by mortar shell fragments.

VA amended the regulations for rating muscle injuries during 
the pendency of this claim, effective in July 1997.  The 
changes were for reorganization and clarification and 
intended to be without substantive effect.  The discussion 
below references the older and the newer regulations where 
pertinent, but there is no rating effect resulting from the 
amendments as to any muscle injury at issue in this appeal.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2005), compare 38 C.F.R. § 4.54 (1994).  
Muscle injuries are rated by considering the current signs 
and symptoms of muscle disability in light of the history of 
the injury.

1.  Neck, Left Lateral and Supraclavicular Area, with Foreign 
Body Retention, MG XXII, with Degenerative Changes

The veteran's neck disability includes degenerative changes 
of the cervical spine.  There is substantial overlap of the 
functional impairment from muscle injury and from 
degenerative arthritis.  Compare 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1994 & 2005) with 38 C.F.R. §§ 4.50, 4.51 (1994) and 
38 C.F.R. § 4.56(c) (2005).  Thus, rating the residuals of 
the SFW of the veteran's neck must avoid compensating 
disability of the neck from pain, weakness, fatigue, and the 
like more than once under different diagnoses.  38 C.F.R. 
§ 4.14 (2005).

VA amended the rating criteria for the cervical spine 
effective in September 2002.  The evidence of record does not 
show that any difference in disability rating would be 
warranted under the older rating criteria for cervical 
degenerative changes, see 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5290 (1994), than under the current rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (2005).  
Consequently, application of the older or the newer rating 
criteria to evaluating the severity of the cervical 
degenerative changes will not change the relative 
contribution of the muscle injuries and the degenerative 
changes to the total disability picture.

The veteran sustained a penetrating SFW of the left 
supraclavicular region with laceration of the left external 
jugular vein and left vertebral artery.  He had surgical 
repair of the vessels and surgical removal of a shell 
fragment that had embedded in but did not penetrate the 
posterior wall of his esophagus.  He was hospitalized for 
five months for treatment of his several wounds.  His neck 
injury was described as healed upon arrival at Walter Reed 
Army Hospital in December 1952 for treatment for other 
injuries.

The history contemporaneous with the veteran's neck injury is 
of a moderately severe rather than a severe injury.  The 
contemporaneous records show penetration and hospitalization 
sufficiently prolonged to define moderately severe or severe 
injury, but they do not show infection, repeated debridement, 
or soughing of parts of the sort characteristic of severe 
injury.  For reasons stated below, current examinations show 
that the persistence of the residuals weigh in favor of 
finding a severe injury that should be rated accordingly.

The April 1994 VA examination also found paracervical muscle 
pain, and limitation of range of cervical motion that is 
properly characterized as moderate under the older rating 
criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5290, and as 20 
percent disabling under the newer criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5247 (2005).  The examiner also 
reported deformity of the left neck and atrophy of all the 
muscles in MG XXII.  There was no muscle or muscle to bone 
adherence.

Outpatient records of July 1996 show neck pain assessed as 
cervical trapezius myofacial syndrome.  The veteran had 
moderate cervical and trapezius spasm on VA examination in 
February 2000 with moderate weakness of the neck muscles.  
The veteran reported constant pain.  The examiner concluded 
there were no flare-ups, consequently, further functional 
impairment of the muscles or cervical spine during flare-ups 
is not for consideration.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  At the most recent VA examination, in May 2005, in 
response to questions meant to elicit information about the 
cardinal signs and symptoms of muscle injury, the veteran 
reported his neck disability made impossible "things in 
life."  The examiner stated the response was vague, and he 
did not report specific functional impairments in the 
examination report.  The most recent measurement of range of 
motion of the cervical spine reveals ranges in all directions 
sufficiently greater than observed in April 1994 that were 
the disability rated for range of motion of the spine as 
cervical arthritis, the rating would be 10 percent under both 
the older and the newer rating criteria.  Id.

The examiner reported that there was additional limitation 
from easy fatigability, weakness, and lack of endurance 
following repetitive use of the cervical spine.  The May 2005 
examiner also reported retained metal fragments in muscle 
group XXII.

The total disability picture demonstrates cardinal signs and 
symptoms of muscle injury.  The veteran's reports of pain are 
corroborated by examination findings on repetitive motion.  
38 C.F.R. § 4.54 (1994); 4.56(c) (2005).

The veteran appears to have had a moderately severe injury of 
muscle group XXII.  38 C.F.R. §§ 4.56(d)(iii); 4.73, 
Diagnostic Code 5322 (2005).  The presence of atrophy of the 
muscles of MG XXII 50 years after the injury tips the balance 
towards finding the injury was severe.  The pain and 
fatigability of the muscles with use also weigh in favor of 
finding the residuals nearly approximate the severe degree.  
38 C.F.R. § 4.7 (2005).  The degenerative changes in the 
cervical spine cause essentially the same type of impairment 
as the muscle injury.  It cannot be rated separately without 
pyramiding.  38 C.F.R. § 4.14 (2005).  The preponderance of 
the evidence favors a 30 percent disability rating for 
penetrating shell fragment wound of the neck, left lateral 
aspect and supraclavicular area, with foreign body retention 
in muscle group (MG) XXII and degenerative changes.  
38 C.F.R. § 4.73, Diagnostic Code 5322 (1994 & 2005).  The 
veteran is unemployed, therefore the injury does not cause 
marked interference with employment, nor has he had frequent 
hospitalizations because of it.  There is no basis for 
extraschedular rating.  38 C.F.R. § 3.321(b) (1) (2005).

2.  Left Shoulder and Scapular Area, MG IV

The veteran's injuries from penetrating SFW of the left 
shoulder and scapular area have been rated as injury of MG 
IV.  The veteran is right handed according to inquiry on 
February 2000 VA neurological examination.

The service records show the veteran had a large defect of 
the muscle overlying the left scapula, with perforation of 
the scapula and compound comminuted fracture.  The April 
1994, February 2000, and May 2005 VA examinations all show 
severe atrophy and loss of muscle tissue in MG IV.  The 
veteran had a severe injury.  38 C.F.R. § 4.56(d)(iv) (1994 & 
2005).  The injury is, however, rated 20 percent disabling, 
which is the maximum rating provided for severe injury of MG 
IV on the non-dominant side.  38 C.F.R. § 4.73, Diagnostic 
Code 5304 (1994 & 2005).  A higher rating for that muscle 
group is not authorized, except on an extraschedular basis.  
Spencer v. West, 13 Vet. App. 376, 382 (2000).

VA increased the rating of the MG IV disability to 20 percent 
based on the description of the injury in the February 2000 
VA examination.  The history of the injury and the specific 
findings of February 2000 are persuasive that the residuals 
of the injury reported in February 2000 have been long 
present.  A VA medical statement of March 1953 noted left 
axillary fatigue and left dorsi atrophy due to gunshot wound.  
An April 1953 VA medical record reported left latissimus 
dorsi fatigue, adherent skin graft, and loss of supraspinatus 
muscle mass.  The VA joints examiner of February 2000 
described a functional range of motion of the left shoulder 
but severe disability because of muscle pain and weakness.  
Significantly, he observed that the veteran used the other 
muscles, primarily the deltoid (MG III), to compensate for 
the absent and weak muscles of MG IV.

Taken together, this creates a consistent picture of severe 
impairment of MG IV since the time of the injury in service, 
rather than beginning with the examination report of February 
2000 on which VA based the effective date of the increase.  
Taking this claim in the context of the entire recorded 
history of the injury, the increase in rating the left 
shoulder residuals of SFW of MG IV is effective from the date 
of the instant claim for increased rating, March 19, 1993.  
38 C.F.R. §§ 3.400(o)(2), 4.1. 4.2, 4.41, 4.56 (1994 & 2005).




3.  Penetrating Shrapnel Wound of the Left Occipital Scalp 
with Retained Foreign Body, MG XXIII

VA has not denominated the residual of SFW of the left 
occipital scalp as an injury of a muscle group, but it has 
rated the disability as an injury of MG XXIII for 50 years, 
apparently because the shell fragment wound is in the area of 
the suboccipital muscle.  The service records inconsistently 
describe the injury as of the occipital or of the parietal 
region of the head.  The service x-ray study shows no 
fracture of the skull, and electroencephalogram for 
penetrating shell fragment wound of the skull showed no brain 
trauma.  Other than the retained metal fragment, no post-
service examination has ever attributed disability to the 
injury.  The veteran has a long history of attributing 
headaches and nightmares to the to the shell fragment, but a 
VA general medical examiner in February1974 and a VA 
neurology examiner February 2000 did not concur, the latter 
diagnosing post-traumatic headaches by history.  That 
diagnosis is not an affirmative finding of current disability 
due to the occipital SFW based on which VA will pay 
compensation for headaches.  The veteran's lay opinion as to 
the cause of his headaches and nightmares is not cognizable 
as medical evidence, because he lacks the medical expertise 
necessary to credit the opinion as medical evidence.  
Espiritu, 2 Vet. App. 492.

Muscle group XXIII moves the head and neck.  There is no 
implication of this group in the motion of the neck as 
reported in any examination of record.  In essence, the 
veteran had a slight injury of the occipital or parietal 
scalp or skull that has left no residual disability.  His 10 
percent rating has been in effect for more than 20 years, and 
it cannot be reduced unless it is shown he obtained it by 
fraud, 38 C.F.R. § 3.951(b) (2005), and there is obviously no 
such suggestion.  There is also no evidence for a rating 
greater than 10 percent for this disability, to the extent it 
constitutes an injury of MG XXIII.

The remand below will address compensation for this injury as 
a scar.



4.  Penetrating Shrapnel Wound of the Left Flank and Iliac 
Crest with Retained Foreign Bodies, MG XIX

Service records show the veteran sustained penetrating wounds 
of the left flank, also identified as the left abdomen.  The 
day after he was wounded, the injuries were described as SFW 
of the left flank and loin shown by x-ray as three small 
fragments in the midclavicular line, left, with lateral x-ray 
inconclusive.  Clinically, the abdomen was soft, flat, and 
nontender, with normal bowel sounds.  During two and a half 
months of hospitalization at Osaka Army Hospital, x-ray study 
showed several small metallic fragments scattered over the 
left abdomen from below the diaphragm to the ileus, with 
subsequent x-rays confirming the retained metal fragment.  
When the veteran arrived at Tripler Army Hospital (AH) in 
December 1952, the injury was described as healed.  Records 
from Osaka AH, Tripler AH, and ultimately Walter Reed AH up 
to February 1953 show essentially no treatment for those 
wounds.  On initial VA examination in July 1953 the veteran 
had no complaints about the left flank and abdominal 
injuries.  The examiner noted small scars of the left flank 
and iliac crest.  The examiner noted small scars of the left 
flank and iliac crest.

By comparison of the contemporaneous descriptions of the 
wound and hospital treatment records to the criteria for 
rating of muscle injuries, it is clear that the veteran had 
more than slight injury, because the shell fragment were 
penetrating, not superficial, but they lacked most of the 
criteria of moderate injury.  It was not a moderately severe 
injury.  38 C.F.R. § 4.56(d) (1994 & 2005).

VA examinations in April 1994, February 2000, and May 2005, 
noted the shell fragment penetration of the abdominal 
muscles.  The veteran did not report functional impairment 
localized to the involved muscles.  The examiner did not find 
functional muscle impairment related to those injuries.  The 
shell fragments were noted on x-ray study of November 1999.

The residuals of SVW of the left flank and iliac crest, MG 
XIX does not produce any residual cardinal signs or symptoms 
of muscle injury, 38 C.F.R. § 4.54 (1994); 4.56(c) (2005).  
The preponderance of the evidence is against awarding an 
increased rating for residuals of a penetrating shrapnel 
wound of the left flank and iliac crest with foreign body 
retention, MG XIX.


B.  Scars

VA amended the rating criteria for scars effective August 30, 
2002.  67 Fed. Reg. 49,596-99 (July 31, 2002).  This decision 
must consider the rating of each scar at issue under the 
older criteria prior to the date of amendment and under the 
newer criteria from the date of amendment to the present.  
VAOPGCPREC 7-2003.

VA determined in April 2003 that the residuals of the 
veteran's shell fragment wounds (SFW) include scars of the 
left supraclavicular area and of the posterior left arm.  VA 
assigned each a 10 percent rating as painful, 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005), effective February 28, 
2000, the date of a VA examination report.

Disfigurement from a scar of the head face, or neck, and pain 
from a scar are separate disabilities.  Limitation of motion 
of a scarred body part is also a separate disability from 
either disfigurement or pain.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  Each disability can be separately rated if each 
causes a compensable degree of disability.

1.  Supraclavicular Scar

The VA examinations of April 1994 noted the supraclavicular 
scar, but found it not tender.  The February 2000 examination 
found two scars parallel to each other and very tender to 
palpation.  The May 2005 examination found a single scar 
described as ""T-shaped," and painful.  Thus, a 10 percent 
rating for the painful scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1994 & 2005).  No higher rating is authorized for 
a painful scar.  See Spencer, 13 Vet. App. at 382.  The 2002 
amendment to the rating criteria for painful scars has no 
substantive effect in this case.  Compare 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1994) with 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  For the reason stated above 
regarding extraschedular rating, there is no basis for 
extraschedular rating of this scar.  38 C.F.R. § 3.321(b) (1) 
(2005).

The February 2000 examination report was the first evidence 
that the scar is painful.  The veteran reported it to a 
February 1974 VA examiner as tight and adherent, but not as 
painful.  The April 1994 VA examiner noted the scar and that 
it was not painful.  The correct effective date of the 10 
percent rating for a painful scar is February 28, 2000, 
consistent with the facts found.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400, (a), (o) (2005).

The question of rating the supraclavicular scar for 
disfigurement or limitation of motion is a subject of the 
remand, below.

2.  Left Posterior Arm Scar

The February 2000 and May 2005 VA examination reports found a 
painful scar of the posterior left arm.  The current 10 
percent rating is the maximum rating authorized for a painful 
scar, 38 C.F.R. § 4.118, Diagnostic Code 7804 (1994 & 2005); 
Spencer, 13 Vet. App. at 382.    For the reason stated above 
regarding extraschedular rating, there is no basis for 
extraschedular rating of this scar.  38 C.F.R. § 3.321(b) (1) 
(2005).

The report of the February 2000 scar examination identifies 
the scar of the left posterior arm also as of the scapular 
area.  It appears the examiner is identifying the scar or 
skin graft residual of the scapular SFW as the left posterior 
arm scar, although it is possible another scar is present.  
See remand, infra.  That scar was noted in April and July 
1953, and on VA examination in February 1974.  It was 
identified as not tender on each occasion, although it was 
repeatedly described as depressed and adherent; a September 
1977 VA orthopedist found it not adherent.  The February 2000 
examination report is the first evidence of this scar being 
painful.  The maximum rating for the painful scar is 10 
percent, 38 C.F.R. § 4.118, Diagnostic Code 7804 (1994 & 
2005), and February 28, 2000, is the correct effective date 
of the rating, for the same reasons that rating and effective 
date are correct for the painful suprascapular scar.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400, (a), 
(o) (2005).

The matter of entitlement to separate ratings of the left arm 
for disfigurement or limitation of motion of the affected 
part is a subject of the remand, below. 

III.  Duty to Notify and to Assist

VA notified the veteran of the information and evidence 
necessary to substantiate his claims in a letter of August 
2004.  It notified the veteran of his rights to assistance 
and of his and VA's respective obligations to produce 
information or obtain evidence.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.356(b) (2005).  It long-postdated the 
initial adjudication of the claims at issue, which long pre-
dated the current laws and regulations on notice and 
assistance.  It specifically requested the veteran send any 
medical reports in his possession, and made other reference 
to the veteran providing evidence.  It appears he was fully 
informed how to prosecute his claims.

The letter did not address the matter of potential rating of 
the service-connection claim, nor did it address the 
effective date of any increases in disability that might 
arise if the veteran prevailed in any of his increased 
ratings claims.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In light of 
the failure to reopen the service connection claim at issue, 
the matter of notice of a potential disability rating is 
moot.  This decision awards the earliest effective date 
provided by law for the increases awarded herein, so the 
veteran was not prejudiced by lack of notice of the potential 
scope of the action as regards effective dates.  The question 
of effective date is also moot as to those claims for 
increased rating denied herein.  VA has discharged its duty 
to notify and to assist.

VA has obtained all evidence of which it had notice and 
authority to obtain.  There has been no failure to obtain 
evidence of which VA must notify the veteran.  VA has 
examined the veteran on multiple occasions, and no additional 
medical opinion is necessary to decide this appeal.  VA has 
discharged its duty to assist.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.359(c), (e) (2005).


ORDER

Secondary service connection for a psychiatric disorder is 
denied.

A schedular rating of 30 percent for residuals of a 
penetrating shell fragment wound of the neck, left lateral 
aspect and supraclavicular area, with foreign body retention, 
muscle group XXII, and degenerative changes is granted.

A schedular rating of 20 percent for residuals of a shrapnel 
wound of the left shoulder and scapular area, muscle group 
IV, from March 19, 1993, is granted.

A schedular rating greater than 20 percent for residuals of a 
shrapnel wound of the left shoulder and scapular area, muscle 
group IV, is denied.

A schedular rating greater than 10 percent for penetrating 
shrapnel wound of the left occipital scalp with retained 
foreign body, MG XXIII, is denied.

A schedular rating greater than 10 percent for penetrating 
shrapnel wound of the left flank and iliac crest with foreign 
body retention, MG XIX, is denied

A schedular rating greater than 10 percent for painful scars 
of the left supraclavicular area is denied.

A schedular rating greater than 10 percent for a painful scar 
of the left posterior arm is denied.




REMAND

Regarding the veteran's left shoulder injury, (Issue 5) the 
contemporaneous service records also show injury of the 
trapezius and compound comminuted fracture of the scapula.  
This record implicates the trapezius of muscle group I, a 
different muscle than the trapezius I muscle in MG XXII 
involved in the SFW of the left lateral neck.  Compare 4.73, 
Diagnostic Code 5201 with Diagnostic Code 5322 (2005).

Additionally, the May 2005 VA examiner found that veteran had 
had penetrating wounds and atrophy of the teres major and 
rhomboid muscles.  See Diagnostic Code 5302 (MG II) (2005).  
The February 2000 report from the same physician described 
the functional impairment of the left shoulder as affected by 
MG IV, but the reports of record lack the information 
necessary to evaluate the trapezius of MG I or the teres 
major or rhomboid of MG II.  Given the action of those 
muscles as described in the rating schedule, a physician must 
distinguish disability attributable to impairment of the 
trapezius, teres major, and rhomboid from disability 
attributable to impairment of the muscles in MG IV.

Furthermore, the contemporaneous records show injury of the 
left brachial plexus.  The February 2000 VA examiner reported 
that he reviewed the medical records, but he then reported 
injuries associated with the SFWs only as a left carotid 
repair according to the veteran, overlooking that the veteran 
was hospitalized for two months for follow up and treatment 
of a left brachial plexus injury.  Recent VA examination 
reports show left upper extremity neurological symptoms.  
Electro diagnostic testing in March 2000 was consistent with 
bilateral carpal tunnel syndrome and contraindicated 
radiculopathy, but neither finding is informative of residual 
of brachial plexus trauma.  The February 2000 VA neurology 
compensation examination addressed only headaches.  Nothing 
in the record permits a current determination of the 
residuals of the brachial plexus injury documented in the 
service records.  An examiner must review the service records 
and then the rest of the veteran's records with an eye 
towards determining whether current left upper extremity 
neurologic signs are the residuals of the brachial plexus 
injury in service.

Regarding the veteran's service-connected SFW of the left 
anterior chest wall with foreign body retention, MG XXI, 
(Issue 6) there is no mention of the anterior chest in the 
service records.  The service records of his injuries, 
including surgical records and x-ray reports, show injury of 
the posterior chest and shell fragments near the lower 
cervical and upper thoracic spine and in the abdominal 
region.  The July 1953 VA examiner identified an injury as of 
the posterior thorax, which correlates with the injury 
described in the service record as posterior chest.  The July 
1953 VA examiner also mentioned a small scar of the anterior 
chest.  This was the first mention of the anterior chest in 
the record.  VA granted service connection for the veteran's 
injuries in October 1953 for injuries of the anterior chest.

The VA physician who examined the veteran in April 1994, 
February 2000, and May 2005 reported penetrating wound and 
atrophy of the thoracic muscle group (MG XXI), which are the 
muscles VA service-connected in association with the supposed 
anterior chest wound.  He also reported a small scar of the 
anterior chest wall that is not separately service connected.  
The thoracic muscles are the muscles of respiration.  
38 C.F.R. § 4.73, Diagnostic Code 5321 (2005).  None of the 
VA examinations in conjunction with the instant claim provide 
any information about impairment of respiration, or any other 
information that permits correlation of the supposed anterior 
chest wall injury with the cardinal signs and symptoms of 
muscle injury.  See 38 C.F.R. § 4.56(c) (2005).  The several 
examination reports are uninformative about disability due to 
penetrating wound and atrophy of the thoracic muscle group.  
In short, the record does not permit the Board to determine 
if the veteran has current residuals of a wound of the 
anterior chest wall with retained foreign body, or if he has 
the benefit of a 50-year-old, preserved, 38 C.F.R. § 3.951(b) 
(2005), erroneous rating.  The examiner must report the 
disabling effects of penetrating wound and atrophy of the 
thoracic muscle group that he observes in terms of the 
cardinals signs and symptoms of muscle injuries.  38 C.F.R. 
§ 4.56(c).

Regarding SFW of the left lower extremity with retained 
foreign body of the knee and leg, MG XI, (Issue 7) service 
records show the veteran sustained shell fragment wounds of 
the distal left leg, which the records distinguish from the 
left thigh.  The contemporaneous x-ray evidence shows a 
metallic foreign body in the distal half of the leg, i.e., 
the calf, and several anteriorly in the lower thigh.

The injury of the distal leg appears to correspond to the 
injury of the gastrocnemius muscle reported on VA examination 
in February 2000 and May 2005.  The injury of the lower thigh 
appears to correspond to the retained foreign bodies reported 
as over the distal femur on April 1994 VA x-ray and as injury 
of the quadriceps (MG XIV) reported in the May 2005 
examination.  The examiner reported patellar tendonitis in 
the April 1994 muscles examination.  An examiner must provide 
a medical opinion based on review of the contemporaneous 
records and accurate history whether the patellar tendonitis 
is a residual of the shell fragment wound of the lower thigh 
with retained foreign body, and the current cardinal signs 
and symptoms of muscle injury residual of the left distal 
SFW, including whether there is retained shell fragment.

Regarding the SFW of the occipital scalp,(Issue 9) the VA 
examiner described two characteristics of disfigurement in 
the April 1994 scar examination, four scars 4 cm. long by 1 
cm. wide, and loss of color.  In the February 2000 scar 
examination report, the examiner reported there was no 
objective evidence of a scar on the scalp.  In the May 2005 
muscle examination report, he reported a 1 cm. round, fading 
scar.  In the May 2005 scar examination, he reported the scar 
was not disfiguring.  No photograph of the occipital area 
concerned is of record.  Another examination and 
readjudication that considers the old and new scar 
regulations applicable in this case is necessary.

Regarding separate ratings for disfigurement or limitation of 
motion of the neck from scars of the left supraclavicular 
area, (Issue 12) the examination reports are inconsistent.  
The scar is reported as disfiguring in the February 2000 
examination and as not disfiguring in the May 2005 
examination.  There are no photographs of record to guide the 
rating officer in evaluating disfigurement under either the 
older or the newer criteria.

The examiner reported in the May 2005 scar examination that 
there is limitation of motion of the cervical spine due to 
the left supraclavicular and neck scar, yet he reported 
cervical rotation and lateral flexion as equal bilaterally.  
Even if the left-sided scar causes bilaterally equal 
limitations of motion, the veteran is service-connected for 
cervical degenerative changes as residuals of his neck shell 
fragment wounds.  Further clarification of the etiology of 
limitation of motion is necessary to avoid pyramiding in the 
rating of the shell fragment wound with cervical degenerative 
changes and the scar for limitation of neck motion.  
38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7801 (2005).

Regarding separate ratings for limitation of motion the left 
shoulder from posterior arm scar, the examination reports are 
inconsistent regarding matters that would inform the rating 
officer whether a separate rating of the scar for a deep scar 
or a scar that causes limitation of motion can be awarded 
without pyramiding the left shoulder/scapular shell fragment 
wound.  Id.

The February 2000 scar examination reports a scar 14 x 12 cm. 
in area on the scapular area of the posterior left arm with 
adhesions and loss large amount of underlying tissue.  The 
May 2005 scar examination reports a left posterior arm scar 
of 2 cm. in diameter that has no subcutaneous tissue loss and 
is not depressed.  This difference is so striking as to 
compel further investigation whether there is more than one 
posterior left arm scar, and to clarify which scar, of there 
is more than one, is service connected, or to explain the 
discrepancy in the reports.  This is prerequisite to deciding 
if there is a scar disability of the left posterior arm 
separately ratable from the pain of the scar without 
pyramiding the left shoulder shell fragment wound.

There are appeals pending from 1978 for TDIU benefits or for 
pension benefits.  The veteran submitted VA Form 21-527 
(Income-Net Worth and Employment Statement) in June 1977.  A 
VA letter of August 1977 addressing the veteran's pension 
claim apparently returned the VAF 21-527 to him to complete 
omitted information.  VA received the form again in August 
1977.  A VA letter of August 1977, also addressing the 
veteran's pension claim, provided and requested the veteran 
to complete a VA form 21-4192.  VA received the form in 
October 1977.  VA's letter of May 1978 informed the veteran 
that "service-connected disabilities do not prevent 
engagement in some gainful employment."  The veteran's 
statement of May 1978 stated, "I disagree with your 
decision," and "I am P&T disabled.  I need pension benefits 
urgently."  VA has yet to provide a statement of the case.

From the forgoing, it is ambiguous whether the benefit at 
issue was pension or TDIU compensation, or which benefit VA 
denied.  The best resolution now is to construe the claim, 
decision as ambiguous, and the notice of disagreement as to 
both benefits.  VA must afford the veteran a statement of the 
case as to both issues.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In light of the ruling in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), VA communication with the veteran on this matter must 
make clear that the pending claims include the possibility of 
an effective date based on the June 1977 date of claim and 
address any other information pertinent to questions of the 
appropriate effective date should the veteran ultimately 
establish entitlement to either benefit arising from the June 
1977 claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examinations as described below with a 
physician who has not previously examined 
him for muscle, joint, or scar 
disabilities.

*	Each examiner is to review the claims 
folder to become familiar with the 
veteran's original injuries and 
contemporaneous treatment by review 
the service medical records from 
September 17, 1952, the day the 
veteran was wounded in action, 
through his transfers between 
facilities of September 18 to 21, 
1952, his treatment at Osaka Army 
Hospital from September 21, 1952, to 
his transfer to Walter Reed Army 
Hospital on December 1, 1953, to his 
hospital discharge on February 16, 
1953, and the March, April, and July 
VA treatment and examination notes.  
Each examiner is to review the field 
notes, diagnoses, surgical notes, and 
other treatment notes so that current 
evaluations of muscle injuries, bone 
fractures, vascular injuries, 
brachial plexus injury and scars can 
confidently and accurately be related 
to the injuries actually sustained in 
service.

*	All muscle injuries confirmed in 
response to the instructions below 
are to be described in terms of the 
cardinal signs and symptoms of muscle 
injury as set forth in 38 C.F.R. 
§ 4.56(c) (2005), so the rating 
officer can determine the level of 
disablement.

*	Left shoulder/scapular injury: (a) Is 
the left trapezius injury first 
described in the September 18, 1952, 
filed note the trapezius of VA Muscle   
Group I?  What is the extent of 
impairment of function of the teres 
major and of the rhomboid muscles 
from the penetrating wound reported 
in the May 2005 VA examination 
report?  The examiner must 
distinguish disability due to injury 
of MG IV from disability due to 
injury of MG I or MG II.  If there is 
impairment of any of these groups 
from synergistic interaction versus 
by missile penetration, the examiner 
must make that distinction.
*	(b) Brachial plexus injury: Employing 
neurological examination and electro 
diagnostic testing, if necessary, 
determine whether any of the 
veteran's current left arm neurologic 
or sensory complaints are residuals 
of the left brachial plexus injury 
described in the Osaka and Walter 
Reed Army Hospital records of 
September 1952 to February 1953, and 
if so, the extent of such neurologic 
residuals.

*	Left anterior chest wall shell 
fragment wound:  Report the severity 
of penetrating wound and atrophy of 
the thoracic muscle group (MG XXI) 
reported by the February and May 2005 
VA examiner, particularly whether 
there is any impairment of 
respiration due to the reported 
penetrating wound and atrophy.

*	Left lower extremity shell fragment 
wound of the knee and leg: (a) Report 
whether the veteran still has the 
patellar tendonitis reported in the 
April 1994 VA examination report, and 
whether now present or not, provide 
an opinion whether the patellar 
tendonitis reported in April 1994 and 
any currently found is related to the 
shell fragment wound of the distal 
thigh reported in the service medical 
records; (b) report whether the 
penetrating wounds of the 
gastrocnemius and quadriceps reported 
in the February 2000 and May 2005 VA 
examinations are the residuals of the 
penetrating injuries of the left 
lower extremity reported in the 
service record, see contemporaneous 
x-ray reports, and if so, describe 
the functional impairment and extent 
of disability attributable to each 
injury.

*	Occipital scalp shell fragment 
wounds: TAKE PHOTOGRAPHS -examine for 
scars of the occipital and parietal 
scalp, and report any of the eight 
characteristics of disfiguring scars 
of the head, see 38 C.F.R. § 4.118, 
Diagnostic Code 7800 notes (2005).

*	Scars of the left supraclavicular 
area: TAKE PHOTOGRAPHS-examine for 
scars of the supraclavicular area.  
(a) Report any of the eight 
characteristics of disfigurement, if 
any scar is deep, whether it causes 
limitation of motion of the neck, any 
adherence of the scar, and if any, to 
what body parts or muscles it 
adheres; (b) if there is limitation 
of motion of the neck, report 
anything about the limitation due to 
the scar that distinguishes it from 
limitation of motion due to 
underlying injury of Muscle Group 
XXII or due to cervical degenerative 
joint disease.  If the limitation of 
motion of the neck due to scars is 
not distinguishable limitation of 
motion due to other causes, say so.

*	Scars of the left posterior arm: TAKE 
PICTURES-resolve the inconsistency 
between the February 2000 VA scar 
examination report of a 14 x 12 cm. 
scar in the scapular area with the 
May 2005 VA scar examination report 
of a two cm. in diameter scar on the 
posterior arm.  Specifically, were 
the two examinations identifying 
different scars?  Report any 
limitation of the left arm related to 
any identified scars.

2.  Review the June 1977 claim for total 
rating, and the VA's denial of pension 
and TDIU benefits, 38 C.F.R. § 19.26 
(2005), insure complete compliance with 
the notice and assistance requirements of 
law and regulation, 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2005), including information 
about the potential rating and effective 
date consequences of a successful, 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), and issue an SOC addressing the 
pending claims for TDIU or pension 
benefits and making clear that the appeal 
must yet be perfected to obtain appellate 
review.  38 C.F.R. §§ 19.29, 19.30 
(2005); Manlincon v. West, 12 Vet. App. 
238 (1999).  NOTE: the decision on this 
claim may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2005).

3.  Readjudicate the claims of 
entitlement to (1) separate rating of the 
residuals of SFW of the left shoulder for 
injury of (a) left MG I, and (b) Left MG 
II, and (c) residuals of neurological 
injury of the left brachial plexus; (2) 
increased rating of a SFW of the left 
anterior chest wall, MG XXI; (3) 
increased rating of residuals of a 
penetrating shrapnel wound of the left 
lower extremity with foreign body 
retention in the knee and leg, MG XI, 
including whether the shell fragment 
wounds of the knee and leg should be 
separately rated as separate injuries of 
different muscle groups; (4) separate 
rating of a scar of the occipital scalp 
with separate ratings for pain and 
disfigurement; (5) separate ratings of 
scars of the left supraclavicular area 
for disfigurement and limitation of 
motion of the neck; (6) separate ratings 
of the scar of the left posterior arm for 
disfigurement and limitation of motion of 
the arm.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


